            Case 2:17-cv-03759-WB Document 77 Filed 08/20/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LENWOOD MASON,                                               CIVIL ACTION
              Petitioner,

                v.

 JOHN WETZEL, et al.,                                         NO. 17-3759
                 Respondent.

                                            ORDER

       AND NOW, this 20th day of August, 2021, upon consideration of Petitioner Lenwood

Mason’s Petition for a Writ of Habeas Corpus (ECF No. 1), his briefing in support thereof (ECF

Nos. 42 & 52), and the District Attorney’s Office of Philadelphia County’s response thereto

(ECF No. 46), and after review and full consideration of the Report and Recommendation of

United States Magistrate Judge Carol Sandra Moore Wells (ECF No. 68) and Petitioner’s

Objections to same (ECF No. 70), IT IS ORDERED that:

       1.      The Report and Recommendation is APPROVED AND ADOPTED IN PART

and MODIFIED IN PART, for reasons stated in the attached Memorandum;

       2.      The Petition for a Writ of Habeas Corpus is DENIED without an evidentiary

hearing; and

       3.       Petitioner has neither shown denial of a federal constitutional right nor

established that reasonable jurists would disagree with this court’s procedural disposition of his

claims. Consequently, a certificate of appealability is DENIED.

                                                      BY THE COURT:


                                                      /s/ Wendy Beetlestone, J.
                                                      _______________________________
                                                      WENDY BEETLESTONE, J.
